[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION TO DISMISS
The plaintiff has attempted to appeal a decision by the Town of Orange ethics board and a subsequent decision by the Orange Board of Selectmen, apparently concerning the earlier ethics board decision. Appended to the appeal, the plaintiff included a certification, signed by the plaintiff, certifying that a copy of the appeal was hand delivered by the plaintiff to the Orange town clerk's office on June 29, 2001.
The defendant, Orange Board of Ethics, has moved to dismiss the complaint. The defendant claims that there is no statutory right to appeal a decision from a municipal ethics board. The defendant also claims that if, as maintained by the plaintiff, there is a right to appeal covered by the uniform administrative procedures act,1 service was improper. The plaintiff maintains that even if service was improper, proper service is only a formality. Both parties have filed memorandums of law in support of their positions.
General Statutes § 4-183 (c) provides that "[s]ervice of the appeal shall be made by (1) United States mail, certified or registered, postage prepaid, return receipt requested, without the use of a state marshal or other officer, or (2) personal service by a proper officer or indifferent person making service in the same manner as complaints are served in ordinary civil actions." "Where a particular method of serving process is pointed out by statute, that method must be followed. . . ." FitzSimmonsCT Page 7440v. International Association of Machinists, 125 Conn. 490, 493, 7 A.2d 448
(1939). Service by the plaintiff fails to comply with the statute. The court is without jurisdiction. The defendant's motion to dismiss is granted.2
MORAN, J.